The opinion of the Court was by
Whitman C. J.
The- reliance to sustain this action is upon three bills of exchange, accepted by the treasurer of the defendants, and payment having been'duly demanded of him. No question can fairly arise in the case concerning notice. The treasurer is the disbursing officer, having of course the possession of the funds of the defendants. His knowledge that the drafts had been dishonored must be considered as notice to them.
It is objected, however, that Smith, who, as agent to the defendants, drew the bills in question, did it for the accommodation of Duncan Barber & Co., and without authority for the purpose; and that he only had authority to draw bills to raise money for the use of the company, and not for the accommodation of others. But the mode, in which Smith was to raise *282money for the company, was without any limitation or specification, except that it was to be by notes or drafts. He was therefore authorized to raise money, as the necessities of the company might require, in any mode usually adopted among men of business in such cases. If it was by obtaining loans of banks, it must ordinarily be by the aid of friendly indorsers, or accommodation drawers; and this is a mode often adopted by business men to raise funds. If the defendants, by their agent, adopted this course, the favor might ordinarily be expected to be reciprocated. Hence it might, perhaps, be deemed within the scope of the authority delegated to the agent, to interchange the names of the defendants with others upon accommodation papers; and, if such should be deemed to be the case, the authority given to Smith might authorize him to make the draft in question.
But whether so empowered or not, he was clearly authorized to issue business papers, in the form of this draft, and when so issued it would be negotiable; and indorsees, not privy to its origin, would be bound only to look to the general scope of the authority delegated to the agent to draw; and finding it sufficient, would not be bound to look into the particular transaction giving rise to the existence of the draft. They would have a right to presume that it had been drawn in pursuance of the authority delegated. Smith appearing to be the general agent of the defendants, and fully clothed with all their power in reference to the object specified; and the defendants being a corporation which could not act otherwise than by its agent, it was right for the plaintiffs, seeing a draft of the defendants in circulation, to conclude that it had been issued in pursuance of the powers delegated. Smith may fairly be considered as having the same power, as to' making notes and drafts, that partners have in reference to each other. One partner might make a note or bill in the partnership name, for his own private debt, and put it in circulation ; and in the hands of innocent indorsees it would be available against the firm. The reason is, that each of them has the power generally to issue paper in the name of the firm; and when issued *283and put. in circulation, indorsees, not privy to its origin, are under no obligation to inquire farther than to ascertain that they are general partners. The maxim here applies, that he, who, although without intentional fraud, has put it in the power of one man to impose upon another innocent person, shall himself sustain the consequences of his own misplaced confidence. Here the defendants had put into the hands of Smith the most plenary power to draw in their names, and put in circulation such drafts as he might draw. They are then, the authors of the power, without intentional fraud to be sure, which Smith had to impose upon other innocent persons ; and the plaintiff's, being such innocent, persons, must have a right to recover against them, if there be no other ground of de-fence ; although it should be admitted that Smith may have abused his authority in causing the drafts to be issued.
But in this case the drafts do not appear to have been drawn wholly for the accommodation of Duncan Barber & Co. The witness, Green, testifies, that he believes one half of the money realized from the negotiation of the draft was received by the defendants. Green was evidently in a situation to become possessed of a knowledge of the proceedings of the defendants. He was their clerk and book-keeper. He, moreover, says these drafts, as he believes, were taken account of, and entered in the books of the defendants. If the facts were otherwise, than as Green believes them to have been, it would certainly be easy for the defendants to disprove them by Smith, and by Barber & Co., and by a production of their books. It is true Green speaks only as to his belief; but considering his opportunity for knowing the facts, and the absence of any effort on the part of the defendants to prove the contrary, it cannot be doubted that the facts were in accordance with his belief.
Judgment on the default.